Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-11 allowable. The restriction requirement between group I and II, as set forth in the Office action mailed on 08/31/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/31/2020 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-11, and 14-16 are allowed.
claim 1, the inclusion of the limitation “a wavelength conversion layer provided with a plurality of phosphor layers…
a color filter disposed to cover the wavelength conversion layer, wherein the plurality of phosphor layers comprise: 
a first phosphor layer disposed at a position corresponding to a red pixel and comprising a plurality of layers; and 
a second phosphor layer disposed at a position corresponding to a green pixel and comprising a single layer, and wherein the plurality of partition wall portions comprise: 
a first partition wall portion disposed to cover a space between the plurality of semiconductor light-emitting elements; and 
a second partition wall portion configured to cover a position corresponding to a blue pixel” with all the remaining limitations overcome the most pertinent prior arts of record (US 20150171372 A1).
Regarding claim 14, the inclusion of the limitation “the wavelength conversion layer provided with a plurality of phosphor layers…
a color filter to cover the wavelength conversion layer using an adhesive layer, wherein the wavelength conversion layer comprises: 
a first phosphor layer disposed at a position corresponding to a red pixel and comprising a plurality of layers; and 
a second phosphor layer disposed at a position corresponding to a green pixel and comprising a single layer, and 
wherein the plurality of partition wall portions comprise: 

a second partition wall portion configured to cover a position corresponding to a blue pixel” with all the remaining limitations overcome the most pertinent prior arts of record (US 20150171372 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Regarding the 112a rejection of record of claim 1, the rejection has been reconsidered and withdrawn. The limitation “a first partition wall portion disposed to cover a space between the plurality of semiconductor light-emitting elements” is supported as disclosed in FIG. 13 with 2090 covering a region in between elements 2050.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817